Ross, J.
It is the settled rule in this State, as elsewhere, that when land is purchased, for which one party pays the consideration and another party takes the title, a resulting trust immediately arises in favor of the party paying the consideration, and the other party becomes his trustee; and, also, that if the one party pays only a part of the consideration, the party taking the title to the whole land becomes a trustee for the other party pro tanto. (Case v. Codding, 38 Cal. 191.) The facts of the present case bring it within this rule. (See also § 2224, Civ. Code.)
Judgment reversed and cause remanded with directions to the *238court below to overrule the demurrer to the complaint, with leave to defendants to answer.
McKee, J., and McKinstry, J., concurred.